Citation Nr: 1811115	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  16-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, in excess of 50 percent.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his girlfriend


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to January 2009, with service in Afghanistan.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee (Agency of Original Jurisdiction (AOJ)). 

In July 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1. Throughout the rating period, the Veteran's PTSD has more nearly approximated social and occupational impairment with deficiencies in most areas due to persistent negative emotional state, markedly diminished interest or participation in significant activities, impaired abstract thinking, mild memory loss, depressed mood and anxiety, chronic sleep disturbance, problems with concentration, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living.

2. For the entire appeal period, the Veteran's service-connected disabilities have rendered him unable to secure and maintain substantially gainful employment.



CONCLUSIONS OF LAW

1. For the period on appeal, the criteria for a 70 percent rating, but no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. For the period on appeal, the criteria for entitlement to TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Relevant Laws and Regulations

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ. The instant appeal was initially certified to the Board in September 2016. Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities does not apply to the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability. Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age. 38 C.F.R. § 3.341(a). See also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered. 38 C.F.R. §§ 4.14, 4.19. In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background. 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling.

In a September 2010 rating decision, the Veteran's PTSD was determined to be 50 percent disabling effective May 25, 2010. In a September 2010 VA examination, the examiner noted that the Veteran had PTSD with symptoms including: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining social and work relationships. The examiner noted that the symptoms cause clinically significant distress or impairment. See VA Examination, dated September 21, 2010.

The Veteran filed a claim for an increased rating in February 2012.  In March 2012, the Veteran underwent a VA psychiatric examination. At that time, the Veteran reported PTSD symptoms of recurrent and intrusive recollections of combat related events, insomnia, irritability, hypervigilance, impaired concentration and exaggerated startle response. He preferred to be alone, had a sense of detachment from others and had a sense of foreshortened future. He struggled with depression. The examiner noted that the Veteran had PTSD with symptoms including: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining social and work relationships. The examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stressor; or symptoms controlled by medication. See VA Examination, dated March 23, 2012.

Thereafter, the Veteran's VA clinic records reflected continued mental health treatment. He described symptoms such as low frustration tolerance and anger. He endorsed "[q]uite a bit" for intrusive memories, reliving past event, feeling very upset when reminded of military events, feeling jumpy or easily startled, feeling irritable or having angry outbursts, concentration difficulty, being superalert, and avoiding reminders. He "[m]oderately experienced physical reactions, remembering stressful experiences, and feeling emotionally numb. He endorsed "[e]xtremely" for trouble falling or staying asleep. The Veteran used distraction as a coping skill for his frustration.

In an October 2015 VA Examination, the examiner noted that the Veteran had the following symptoms: depressed mood, anxiety, mild memory loss, impaired abstract thinking, persistent negative emotional state, markedly diminished interest or participation in significant activities, sleep disturbance, problems with concentration, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, intermittent inability to perform activities of daily living. The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. See VA Examination, dated October 19, 2015.

In his Board hearing, the Veteran testified to memory problems, hypervigilance, depression and anxiety. He also testified that he engages in obsessional rituals, such as locking and relocking doors, which prevent him from routine activities, such as sleeping. Additionally, lay statements from the Veteran's brother and girlfriend indicate that he struggles with other activities of daily living. They also stated that the Veteran suffers from occasional panic attacks, memory loss, hypervigilance, depression and anxiety.

Also included in the record are records from the Social Security Administration (SSA) reflecting their assessment that the Veteran has been disabled since 2006 based on a primary diagnosis of affective/mood disorders and secondary diagnosis of anxiety related disorders. A mental residual functional capacity assessment described the Veteran as moderately limited for the ability to carry out detailed instructions, the ability to maintain attention and concentration for extended periods of time, the ability to interact appropriately with the general public, the ability to get along with co-workers or peers without distracting them or exhibiting behavioral extremes, the ability to respond appropriately to changes in work setting, the ability to travel in unfamiliar places or use public transportation; and markedly limited for the ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods. It was deemed that the Veteran was unable to meet the mental demands of unskilled work.

The Board finds that, throughout the rating period, the Veteran's PTSD has more nearly approximated social and occupational impairment with deficiencies in most areas due to persistent negative emotional state, markedly diminished interest or participation in significant activities, impaired abstract thinking, mild memory loss, depressed mood and anxiety, chronic sleep disturbance, problems with concentration, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living. In so finding, the Board acknowledges some inconsistencies in the record as well as differing opinions from experts concerning the overall severity of the Veteran's service-connected acquired psychiatric disorder. Resolving reasonable doubt in favor of the Veteran, the Board finds that the lay descriptions and SSA opinion supports an award of a 70 percent rating.

However, the Board finds that the schedular criteria for a 100 percent rating have not been met. The Veteran does not manifest "total" occupation and social impairment. Rather, the Veteran is responsible for care giving duties for his child, reports good relations with his girlfriend and visits some friends on weekly basis. There is no lay or medical evidence that his concentration and memory problems rise to the level of being unable to recall the names of close relatives, his occupation or his name. He is shown to be fully oriented and has not engaged in grossly inappropriate behavior.

In so finding, the Board has found the lay descriptions of psychiatric symptoms and resultant functional impairments by the Veteran and his witnesses as credible and competent evidence in support of the claim. The Board has relied on these accounts, in part, for the award of a 70 percent rating. To the extent these witness described "total" occupational and social impairment, the Board places greater probative weight to the clinic findings of the VA and SSA examiners which reflect some residual occupational and social ability. There is no further doubt to be resolved in the Veteran's favor. 38 U.S.C. § 5107.

Entitlement to TDIU

The Veteran claims that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment. He filed his claim of entitlement to TDIU in February 2012. As of this date, the Veteran holds a combined 90 percent rating for service-connected disabilities due to sleep apnea rated as 50 percent disabling; an acquired psychiatric disorder rated as 50 percent disabling; left shoulder tendonitis rated as 10 percent disabling; right knee disability rated as 10 percent disabling; and migraine headaches rated as 10 percent disabling. He also holds noncompensable ratings for rhinitis, hemorrhoids and gastroesophageal reflux disease. The Board's decision above has now awarded a 70 percent rating for PTSD.  As such, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment." In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

The record reflects that the Veteran's employment history consists mainly of working as a pressman prior to his active service from August 2004 to January 2009. He has not worked substantially gainful employment since his discharge from active service. His education is limited to a high school education.

The Veteran has been deemed unemployable by the SSA due to primary diagnoses of affective/mood disorders and anxiety related disorders. In other words, SSA deemed the Veteran unemployable due to service-connected acquired psychiatric disorder. This decision was based, in part, on a Mental Residual Functional Capacity Assessment performed by a qualified doctor of psychology who provided the following opinion: 

THE CLAIMANT CANNOT COMPLETE A NORMAL WORKDAY/WORKWEEK WITHOUT INTERRUPTIONS FROM PSYCH BASED SXS OR PERFORM A CONSISTENT PACE WITHOUT AN UNREASONABLE NUMBER AND LENGTH OF REST PERIODS.

The Board's review of the record reflects that the SSA examiner's opinion is consistent with the evidence of record, to include the testimony of the Veteran and his witnesses. In addition, the combined 90 percent schedular rating before the award of increased compensation for PTSD reflects very little residual occupational ability. As there is sufficient evidence to establish unemployability due to service-connected disability since the filing of the claim, the Board resolves reasonable doubt in favor of the Veteran and grants the claim of entitlement to TDIU. See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")



ORDER

The claim for entitlement to an increased rating for PTSD to 70 percent disabling is granted.

The claim of entitlement to TDIU is granted.






______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


